PER CURIAM.
The following final decree entered: The decree of the District Court is vacated, and the case is remanded to that court, with directions to enter an order dismissing the petition for want of juris*1021diction without costs; neither party recovers costs in this court. Knapp v. Lake Shore & Michigan Southern Railway Co., 197 U. S. 536, 25 S. Ct. 538, 49 L. Ed. 870; Covington & Cincinnati Bridge Co. v. Hager, 203 U. S. 109, 27 S. Ct. 24, 51 L. Ed. 111; Barber v. Hetfield (C. C. A.) 4 F.(2d) 245.